Title: To James Madison from James Taylor, 7 June 1812
From: Taylor, James
To: Madison, James


Dear sir
Belle Vue June 7th. 1812
I have just recd a line from my friend H. Clay esqr. informing me of my rejection by the Senate. I have just written to the Secretary of War & enclosed him Mr Clays letter and requested him to hand it you afterwards.
Mr C. informs me that Major Morison is to be nominated. If he appl[i]ed for the appointment or his friends urged his nomination before I was rejected I should suspect that he had considerable hand in causing my rejection. As early as the 25h. I think of apl. he informed Genl Findlay that I was rejected & enjoined secrecy. This man has had more presidential favors than any Man in the state, indeed as much as all the Men almost together, and Now behold he is the only man who is worthy of the appointment of D. Commissary.
I cannot conjecture the ground of the objection to me except as to my a/cs not being rendered as they ought I mean to a late period on all other scores I bid defiance. I some times deal in lands but what I have made has been from locating and securing lands or the Shares, but if this was the objection to me I am sure Morrison deals in goods saltpetre Powder &c. Indeed his conduct as to the dire[c]t Tax was very oppressive as hundreds of people in this state can testify. He charged 50 Cents for every examination made in the books of sales even if the tax was not half as much and there were great complaints for every body agreed that the thing was perfectly unauthorized by law. His clerk bought more land by four or five fold I imagine than any individual in the name of James Coleman & Co & this man may be one of the Company for ought I Know, but I Know the fact as to 50 Cents for the ⟨search?⟩ for I have paid it and Can bring abundant proof of it.

I have no doubt of his being a Federalist but he perhaps has more prudence than I have & is completely the Vicar of Bray. My local situation has made against me, I am more contiguous to Cincinnati & the state of Ohio than the interior of this state and altho I should think the situation a very eligible one for the Western Country & public good yet it may not suit Mr Pope & Mr Bibb. I have but little doubt but this man is connected with a number of the Powder makers in the state. Him & Chs. Wilkins furnished the first Powder that was ever put in the Magazine at this place and I believe a little Ball & lead. The former all spoiled, and I was called in a few weeks ago to judge some Cannon Shot & give a Certificate. It would be a fine harvest for him & his partners to furnish all the Powder Ball &c.
He furnishes Beef for the Navy, he pays for the Nett Beef & takes to himself the whole fifth quarter it is said, this I have heard mentioned in a public Company among others was judge Innis & beside has his Commission. I hope to be pardoned for these observations. I hope they may get on before his Nomination may take place to prevent it for I expect he has interfered with my appointment and I think it nothing but fair to do the same. Again what was his conduct as to the Case of Burr at the seat of the most populous settlement & greatest resort in the Country what information did he give to you or the Secretary of War nay he endeavored to throw all the Cold water on the matter he could & treat the business with ridicule till he found the thing would not do.
If the appointment has taken place I suppose there will be an end of this business and it perhaps will be well to let thing remain at least for awhile. I feel my self much injured & it appears [to] be like stabing a man in the dark & I assure you I feel as much for you as I do for my self. I have not made any of those observations in expectation of yet geting the appointment. I only want that those who have acted so infamously should be foiled in their views & that would be a sufficient reward to me.
I am in a Furlough to arrange my business and send on the necessary supplies to the Troops and shall start in about 2 days. The Genl has appointed me Q. M Genl of the detachment & the Secy of War vertually gave me that appointmt & the Paymaster has derected me to Pay the troops.
I was induced to accompany these Troops from the solicitations of Govr Meigs & Genl Hull and again, I was pleased to shew my enemies the confidence those who best Know me placed in me. I shall continue to do all in my powder [sic] to discharge my duty with fidelity & punctuality. Again it appeared to me those of us who professed to support the adm ought not to shrink in the hour of danger. Govr Meigs deserves the sincere thanks of his Country. I do not think there is scarcely a Govr. in the Union who would have taken as much personal trouble & responsibility on them selves.
You no doubt recollect the rejection this amiable man met with mearly from personal peak, but he has risen above such base conduct & I trust I shall live to see the day when those reptiles who would assassinate in the dark will be low in deed.
Pardon my good sir if I have indulged in too much acrimony. I feel a resentment co equal with injured worth. I am fearful I have tired your patience. I shall endeavor to make you amends for all the Mortification you have suffered on my account by endeavoring to deserve your esteem from a faithful discharge of my duty as a public servant and honest Citizen. I have labored & toiled & made some thing handsome & envy may be one of the Causes of the oposition. I understand the land business and I declare to you if I had bestowed the same labor in that business that I have done to the public business I could have made ten fold in the same consider $170 for the last years service & about the same the year before.
My best wishes attend my worthy friend Mrs. M. & your self and are my dear sir with the greatest friendship & esteem your obliged Hble servt
James Taylor
I am of opinion Popes opposition to me arises from his enmity to you. Depend on it himself and a number of his friends in this County & M at their head are not your friends if they dare aver it. Recollect M is a Connection of the Smiths. Pope & these fellows have played into these peoples hand I wish they could be over taken in their fair planed scheme
J T.
